
	
		IB
		Union Calendar No. 213
		112th CONGRESS
		1st Session
		H. R. 2815
		[Report No.
		  112–314]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			August 9, 2011
			Mr. Tipton (for
			 himself, Mr. Stark,
			 Mr. Towns,
			 Mr. Upton,
			 Mr. Bachus,
			 Mr. Calvert,
			 Mr. Blumenauer,
			 Ms. DeGette,
			 Mr. Hinojosa,
			 Mr. McGovern,
			 Mr. Reyes,
			 Mr. Holt, Mr. Honda, Mr.
			 Franks of Arizona, Mr.
			 Grijalva, Mr. Ryan of
			 Ohio, Mrs. Bachmann,
			 Ms. Richardson,
			 Mr. Connolly of Virginia,
			 Mr. Polis,
			 Mr. Hanna,
			 Mr. Hultgren,
			 Mr. West, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		
			December 5, 2011
			Additional sponsors: Mrs.
			 Capps, Mr. Meehan,
			 Mr. Coble,
			 Mr. Graves of Missouri,
			 Mr. Roskam,
			 Mrs. McMorris Rodgers,
			 Mr. Wolf, Ms. Zoe Lofgren of California,
			 Mr. King of New York,
			 Mr. Griffin of Arkansas,
			 Ms. Norton,
			 Mr. Fortenberry,
			 Mr. Kinzinger of Illinois,
			 Mr. Daniel E. Lungren of California,
			 Mr. Lamborn,
			 Mr. Al Green of Texas,
			 Mr. Lipinski,
			 Ms. Granger,
			 Mr. Nugent,
			 Mr. Hall, Ms. Chu, Mr.
			 Kline, Mr. Young of
			 Florida, Ms. Hahn,
			 Mr. Carson of Indiana,
			 Mr. Luján,
			 Mr. Deutch,
			 Ms. Jackson Lee of Texas,
			 Mr. Coffman of Colorado,
			 Mr. Rothman of New Jersey,
			 Mr. Rangel,
			 Mr. McCaul,
			 Ms. Lee of California,
			 Mr. Rivera,
			 Ms. Wilson of Florida,
			 Mr. Dold, Mrs. Black, Mr.
			 Luetkemeyer, Mr. McKinley,
			 and Mr. Schilling
		
		
			December 5, 2011
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To revise the Federal charter for the Blue
		  Star Mothers of America, Inc., to reflect a change in eligibility requirements
		  for membership.
	
	
		1.Modification of eligibility
			 requirements for membership in Blue Star Mothers of America, IncSection 30504 of title 36, United States
			 Code, is amended—
			(1)in paragraph
			 (1)—
				(A)by striking the
			 text preceding subparagraph (A) and inserting she is a mother (meaning a
			 woman who filled the role of birth mother, adoptive mother, stepmother,
			 foster-mother, grandmother, or legal guardian) of a person who—;
			 and
				(B)in subparagraph
			 (B), by striking in World War II or the Korean hostilities;
			 and
				(2)in paragraph (2),
			 by inserting or is a United States citizen living outside the United
			 States before the period at the end.
			
	
		December 5, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
